Citation Nr: 1022427	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-30 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an initial rating for posttraumatic stress 
disorder (PTSD), initially evaluated as 50 percent disabling 
and subsequently rated as 100 percent disabling, effective 
January 21, 2008.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision, which granted the 
Veteran's claim of service connection for his PTSD and 
assigned a 50 percent rating.  The appeal also comes before 
the Board from a June 2008 rating decision, which denied his 
TDIU claim.  

The Veteran testified before the undersigned Veterans Law 
Judge in August 2009.  A transcript of the proceeding has 
been associated with the claims file.  

In October 2009, the Board remanded this matter for further 
evidentiary development.  It now returns for appellate 
review.  


FINDING OF FACT

The Veteran has withdrawn his appeal seeking an increased 
initial rating for his PTSD and his claim for TDIU.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

In a May 2010 statement, the Veteran's attorney requested 
that his appeal be dismissed, as he "does not wish to pursue 
any issues which may [be] pending and/or on appeal."  

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The claim for an increased initial rating for PTSD and a 
claim for TDIU are dismissed.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


